Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 06/08/2022 is acknowledged.
Applicant's election with traverse of species A in the reply filed on 06/08/2022 is acknowledged.  The traversal is on the ground(s) that there are no search burden on the examiner.  This is not found persuasive because each species requires examiner performing different search’s string where each species has different characteristic.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 3,4 are objected to because of the following informalities:  claim 3, 4 recite “the single spectral window”. It should be change to the “the spectral window”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “ a majority quantity” in claim 1is a relative term which renders the claim indefinite. The term “ a majority quantity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear that how many PV cells are considered to be a majority quantity or how the major quantity is based on the total of the PV cells.
The term “ low areal mass density” in claim 10 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much areal mass density is considered to be low.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (PG pub 20170012155), and further in view of Escher et al (PG Pub 20130255752).
Regarding claim 1, Holman et al teaches a solar module comprising:
a concentrator 208, wherein the concentrator includes an optical filter and wherein the optical filter includes a first characteristic of concentrating a filtered light and a second characteristic of passively radiating a rejected light [fig 2AB para 61-63];
a photovoltaic (PV) conversion system  (solar collector) 204, wherein the photovoltaic (PV) conversion system includes a plurality of photovoltaic (PV) cells, wherein a majority quantity of the plurality of photovoltaic (PV) cells is spectrally matched to the filtered light [fig 2AB para 58-59 61-63]
Holman et al teaches the PV conversion system, but Holman et al does not teach the PV conversion system being coupled to the concentrator.
Escher et al teaches the PV system comprising a reflector and a receiver 20 being coupled to the reflector [fig 10 para 123].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the PV conversion system of Holman et al to be coupled to the concentrator as taught by Eschet et al for additional support.

Regarding claim 2-3, In the instant application, para 38 of publication shows the R/T filter is the long pass filter. Holman et al teaches the optical filter is a long pass filter [para 62]. Thus, the optical filter of Holman is a R/T filter [fig 8]. The optical filter is used to transmit and reflect the filtered light, the optical filter considered to include a spectral window.
Regarding claim 4-5, Holman et al teaches the optical filter is a long pass filter [para 62]. In the instant application, para 38 of publication shows the R/T filter is the long pass filter. Thus, the optical filter of Holman is a R/T filter [fig 8].
Regarding claim 8, Holman et al teaches the concentrator is a concave reflector [fig 2AB para 54].

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (PG pub 20170012155) and Escher et al (PG Pub 20130255752), and further in view of Dagli et al (PG pub 20120006382).
Regarding claim 9, Holman et al teaches the concentrator as set forth above, but Holman et al does not teach the concentrator being a light channel.
Dagli et al teaches a solar concentrator comprising a plurality of light channel [fig 3 para 107].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar concentrator of Holman et al to include light channel of Dagli et al for concentrating the solar ray.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holman et al (PG pub 20170012155) and Escher et al (PG Pub 20130255752), and further in view of white et al (Pat No. 5054466).
Regarding claim 10, Holman et al teaches the claimed limitation, but Holman et al does not teach the concentrator comprising a low areal mass density deployable structure.
White et al teaches a solar system compirising a solar energy concentrator having low ear density and mass (col 3 lines 40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar concentrator of Holman et al to be low areal mass density as taught by White et al for easy transportation and deployable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726